                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


DAYS IN11S WORLDWIDE, INC., a Delaware
Corporation,
                     Plaintiff,                               ORDER
                      V.
                                                              No. 17-cv-1 1382-WHW-CLW
MILCOR I, LLC, a Utah Limited Liability Company;
and KENT MILLIGAN, an individual,

                               Defendants.


Walls, Senior District Judge

Plaintiff Days Inns Worldwide, Inc. (“DIW”) moves for a default judgment against Defendants

Milcor I, LLC and Kent Milligan (together “Milcor”) under Federal Rule of Civil Procedure 55.

ECF No. 10. It is hereby

        ORDERED that DIW’s motion for default judgment is GRANTED; and it is further

        ORDERED that the Clerk of the Court enter judgment for DIW against Milcor in the

amount of $151,999.51.




DATE:            Di1
                                              nior United Sta s District Court Judge
